Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered May 13, 1985, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Contrary to the defendant’s contention, we find that he was not deprived of a fair trial by virtue of testimony concerning his use of an alias when initially questioned by the police.
We further find that the defendant was properly sentenced. Although he was eligible for youthful offender treatment, it was within the discretion of the sentencing Judge to determine whether he was deserving" of such treatment (see, CPL 720.10). Since the defendant has a history of arrests and since he was the sole participant in the crime charged herein, it was appropriate for the sentencing court to deny youthful offender treatment (see, People v Raphael, 109 AD2d 899). We find that the sentence imposed was appropriate under the circumstances (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.